UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ROBERT C. WAITERS, SR.,                  
Individually and as Personal
Representative of the Estate of
Dwayne K. Waiters, Deceased;
JUANITA F. WAITERS; SENEE P.
WAITERS, as Parent and Next Friend
of Kenneth A. Brown, and
Shanta’zia P. Brown, Minors,
                Plaintiffs-Appellants,
                  v.                                No. 02-1276
PRINCE GEORGE’S COUNTY,
MARYLAND; ROBERT P.
HETTENHOUSER, Corporal; COREY
JOYNER, Officer,
              Defendants-Appellees.
COALITION OF CONCERNED BLACK
CHRISTIAN MEN,
                   Amicus Curiae.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
                   Peter J. Messite, District Judge.
                         (CA-00-3495-PJM)

                       Submitted: October 23, 2002

                       Decided: November 7, 2002

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                WAITERS v. PRINCE GEORGE’S COUNTY
                             COUNSEL

L. Palmer Foret, HOLTZ & FORET, L.L.C., Chevy Chase, Maryland,
for Appellants. Leonard L. Lucchi, County Attorney, Jay H. Creech,
Acting Deputy County Attorney, Upper Marlboro, Maryland, for
Appellees. Barbara R. Arnwine, Thomas J. Henderson, Anita S.
Hodgkiss, Sandra C. Ruffin, LAWYERS’ COMMITTEE FOR CIVIL
RIGHTS UNDER LAW, Washington, D.C., for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The family of Dwayne K. Waiters ("the Family") appeals the dis-
trict court’s order awarding summary judgment in favor of Defen-
dants Prince George’s County and Officers Robert Hettenhouser and
Corey Joyner. The Family brought an excessive force claim pursuant
to 42 U.S.C. § 1983 (2000), following the shooting death of Dwayne
Waiters by Officers Hettenhouser and Joyner. The district court
granted summary judgment to the Defendants. On appeal, the Family
claims that the award of summary judgment was premature because
alleged discrepancies between the deposition testimony of the two
officers created issues of material fact that should have foreclosed
summary judgment.*

  We review de novo a district court’s grant of summary judgment.
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988).

    In the context of an excessive force claim, not every discrepancy

  *We are also in receipt of and have reviewed the brief filed by amicus
curiae.
                 WAITERS v. PRINCE GEORGE’S COUNTY                     3
creates a triable issue of fact. Sigman v. Town of Chapel Hill, 161
F.3d 782, 787 (4th Cir. 1998) (noting that it will nearly always be the
case that witnesses will differ over what occurred). In this matter,
Officer Joyner testified that Waiters lunged at the officers while
reaching for a table knife. Officer Hettenhouser testified initially that
Waiters grabbed the knife, but later clarified his response to indicate
that he was unsure whether Waiters actually picked up the knife. The
Family contends that this discrepancy should be evaluated by the trier
of fact. However, as the district court noted, whether Waiters picked
up the knife was not dispositive. Rather, the proper inquiry is whether
the officers reasonably and objectively believed that their safety was
in danger. See Sigman v. Town of Chapel Hill, 161 F.3d 782, 786-87
(4th Cir. 1998). On the facts of this case, we agree with the district
court’s conclusion that the officers reasonably believed they were in
danger. We also conclude that the officers’ continued use of force did
not convert an objectively reasonable response into an unreasonable
one. See Elliott v. Leavitt, 99 F.3d 640, 643 (4th Cir. 1996) (noting
that use of multiple shots is not indication of mindlessness so much
as an intention to ensure elimination of a deadly threat).

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED